Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6, 8-11 are objected to because of the following informalities:  the word “rid” misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring whether or not a first user permits another user to ride in a first vehicle where the first user is scheduled to ride; not matching a second user with the first vehicle, when the first user does not permit another user to rid the first vehicle. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hechts et al. [US 20170351990] in view of Smith et al. [US 10152053].

As per claim 6, Hechts teaches:
An information processing apparatus, (Abstract) comprising 
a controller (e.g. controller: ¶ [0072]) executing: acquiring whether or not a first user permits another user to ride in a first vehicle where the first user is scheduled to ride; (e.g.: [0184] If the co-passenger mentioned an event in a more-vague manner, however, the system may need, with appropriate permissions in place, access information regarding the co-passenger, such as a social-media site, to determine which festival they were likely referring to in the conversation with the user.)
Hechts doesn’t teaches explicitly not matching a second user with the first vehicle, when the first user does not permit another user to rid the first vehicle. However, Smith teaches in an analogous art, that not matching a second user with the first vehicle, when the first user does not permit another user to rid the first vehicle.  (e.g. Col.11: 48-Col.12: 8: If the current and/or identified future riders are not compatible with the passenger for some reason (such as due to demographic, accessibility, behavioral, mood, and/or other reasons) then the fleet management system 202 may match the passenger up with the different vehicle 100. In some embodiments, the determination that an upcoming passenger is not compatible with one or more current and/or future identified riders of a particular vehicle 100 may be made after the passenger has been matched with the vehicle. For example, a group of current riders may become aggressive or unruly after boarding the vehicle. This behavior may be detected, for example, though video analytics of a feed from the interior camera system 114 of the vehicle. Conversely, the existing passengers may be calm and orderly while an upcoming passenger may be determined to be intoxicated, aggressive, or otherwise incompatible with the existing passengers. This may be determined, for example, using the exterior camera system 112 of one or more vehicles 100 in the fleet and/or by the camera 208 near the pick-up location. The fleet management system 202 may take such information into account and cancel the pick-up of the upcoming passenger by the original vehicle 100 and instead route a different vehicle 100 to pick up the upcoming passenger. The adaptability of such matching systems ensures that the fleet management system 202 can make the most informed matching decisions, even as the information available to the fleet management system 202 updates). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not matching a second user with the first vehicle, when the first user does not permit another user to rid the first vehicle in order to provide a driver or rider to enable informed vehicle/passenger matching to increase both the actual and perceived safety and comfort level of each passenger.

As per claim 7, Hechts teaches:
The information processing apparatus according to claim 6, wherein the controller further executes: matching the second user with the first vehicle, when the first user permits another user to ride the first vehicle.  (e.g.: ¶ [0210] Scott is ride sharing an autonomous taxi with Alice, whom he never met before. [0211] Scott now wishes to reschedule another ride with Alice, but has only one piece of information about her—while driving, Alice mentioned visiting Acre. [0212] Based on relative and partial information (her name Alice and/or the place Acre), the system can find and provided to Scott information about Alice and try to reschedule a ride for him with her)

As per claim 8, Hechts teaches all the particulars of the claim except regarding, as the first vehicle, a vehicle with which the second user is not matched, and matching the first vehicle with the first user, when the first user does not permit another user to rid the first vehicle. However, Smith teaches in an analogous art, that the information processing apparatus according to claim 6, wherein the controller further executes: regarding, as the first vehicle, a vehicle with which the second user is not matched, and matching the first vehicle with the first user, when the first user does not permit another user to rid the first vehicle.  (e.g. Col.11: 37-Col.12: 8: the fleet management system 202 may also maintain records of current passengers and future passengers that have been scheduled for pick-up by each of the autonomous vehicles. To preserve resources and to help ensure more efficient transportation routing, passengers from different parties may be grouped together in a single vehicle 100. When a particular ride request is received, the fleet management system 202 may analyze the current and future ridership of each vehicle 100 and match up the passenger(s) associated with the request with a vehicle that has current and/or known future riders that will share the vehicle 100 with the passenger. If the current and/or identified future riders are not compatible with the passenger for some reason (such as due to demographic, accessibility, behavioral, mood, and/or other reasons) then the fleet management system 202 may match the passenger up with the different vehicle 100. In some embodiments, the determination that an upcoming passenger is not compatible with one or more current and/or future identified riders of a particular vehicle 100 may be made after the passenger has been matched with the vehicle. For example, a group of current riders may become aggressive or unruly after boarding the vehicle. This behavior may be detected, for example, though video analytics of a feed from the interior camera system 114 of the vehicle. Conversely, the existing passengers may be calm and orderly while an upcoming passenger may be determined to be intoxicated, aggressive, or otherwise incompatible with the existing passengers. This may be determined, for example, using the exterior camera system 112 of one or more vehicles 100 in the fleet and/or by the camera 208 near the pick-up location. The fleet management system 202 may take such information into account and cancel the pick-up of the upcoming passenger by the original vehicle 100 and instead route a different vehicle 100 to pick up the upcoming passenger. The adaptability of such matching systems ensures that the fleet management system 202 can make the most informed matching decisions, even as the information available to the fleet management system 202 updates). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regarding, as the first vehicle, a vehicle with which the second user is not matched, and matching the first vehicle with the first user, when the first user does not permit another user to rid the first vehicle in order to provide a driver or rider to enable informed vehicle/passenger matching to increase both the actual and perceived safety and comfort level of each passenger.

As per claim 9, Hechts teaches all the particulars of the claim except matching the first vehicle with a package that the other user desires to transport, when the first user does not permit another user to rid the first vehicle. However, Smith teaches in an analogous art, that the information processing apparatus according to claim 6, wherein the controller further executes: matching the first vehicle with a package that the other user desires to transport, when the first user does not permit another user to rid the first vehicle. (e.g. Col.7: 57-65: The autonomous vehicle 100 may make further adjustments to its speed, direction, and/or route based on the updated route information, as well as re-match a passenger with a new vehicle and cancel the previous vehicle. In some embodiments, this updated route information may be received by autonomous vehicle 100 after the autonomous vehicle 100 has already made one or more adjustments to accommodate a particular passenger). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to matching the first vehicle with a package that the other user desires to transport, when the first user does not permit another user to rid the first vehicle in order to provide a driver or rider to enable informed vehicle/passenger matching to increase both the actual and perceived safety and comfort level of each passenger.

Claim 10 is method claim corresponding to apparatus claim 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claim 11 is non-transitory storage medium claim corresponding to apparatus claim 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.
Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Shivers, Ryan, et al. "Ride-hailing for autonomous vehicles: Hyperledger fabric-based secure and decentralize blockchain platform." 2021 IEEE International Conference on Big Data (Big Data). IEEE, 2021.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641